WALDEN, Judge,
concurring in part; dissenting in part:
I agree that summary judgment as to Count 1 of plaintiff’s complaint was erroneous, requiring reversal and remand as to it.
I respectfully dissent as concerns affirmance of summary judgment as to Counts 2 and 3 of plaintiff’s complaint. In my view there were genuine issues of material fact that preclude entry of judgment as a matter of law under Florida Rule of Civil Procedure 1.510. More particularly, the record reflects a key issue as to whether the plaintiff knew that the lawyer in question had disassociated from the law firm at the time of the events complained of in Counts 2 and 3. As I see it, there was a basis for believing that Darlson had the apparent authority to bind the firm. For instance, plaintiff testified that he never discussed with Darlson or received notification that Darlson was leaving the Barranco firm. He testified that he did not become aware of the change in the firm name and the fact of the separation until his deposition was taken after suit was initiated. The law firm’s name remained on Darlson’s window during all the critical times in question.
I would reverse the summary judgment in toto and remand for further proceedings.